Citation Nr: 1118237	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  07-22 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for multiple herniated discs of the lumbar spine prior to May 5, 2007. 

2.  Entitlement to an initial rating in excess of 40 percent for multiple herniated discs of the lumbar spine from May 5, 2007, to January 3, 2008. 

3.  Entitlement to an initial rating in excess of 50 percent for multiple herniated discs of the lumbar spine since January 4, 2008; (exclusive of periods of assigned total ratings for convalescence).  

4.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy effective April 7, 2005.

5.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy effective April 7, 2005.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to June 1974 and October 1980 to December 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  By way of history, the RO denied service connection for multiple herniated discs of the lumbar spine in an October 2005 rating decision.  The Veteran appealed and an August 2006 Decision Review Officer (DRO) decision granted the Veteran service connection with an initial 20 percent disability rating for multiple herniated discs of the lumbar spine effective April 7, 2005.  The August 2006 DRO decision also granted the Veteran service connection for left lower extremity radiculopathy with an initial 20 percent disability rating effective April 7, 2005, and service connection for right lower extremity radiculopathy with a 10 percent disability rating effective April 7, 2005; the Veteran then filed an appeal on the initial ratings. 

During the pendency of the appeal, a May 2007 rating decision granted the Veteran a higher rating of 40 percent for multiple herniated discs of the lumbar spine effective May 5, 2007.  Then an April 2008 rating decision granted the Veteran a higher rating of 50 percent effective January 4, 2008, then a temporary 100 percent disability rating based on surgical or other treatment necessitating convalescence effective February 5, 2008, and then assigned a 50 percent rating effective June 1, 2008.  The March 2009 rating decision granted the Veteran a temporary 100 percent disability rating based on surgical or other treatment necessitating convalescence effective January 13, 2009, and a 50 percent disability rating effective May 1, 2009.   The June 2009 rating decision continued the Veteran's temporary 100 percent disability rating to July 31, 2009, and then assigned a 50 percent disability rating effective August 1, 2009. 

Inasmuch as a rating higher than 40 percent and 50 percent for the service-connected herniated discs of the lumbar spine is available, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that a February 2009 rating decision continued the Veteran's 20 percent disability rating for his left lower extremity radiculopathy and by error, denied service connection for raidculopathy of the right lower extremity. 

As the claims on appeal involve a request for higher initial ratings following the grants of service connection, the Board has characterized those issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing an initial rating claim from a claim for an increased rating for disability already service-connected).  

Along with the February 2011 Informal Hearing Presentation, the Veteran's representative submitted additional medical evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  Prior to May 5, 2007, the Veteran's multiple herniated discs of the lumbar spine are manifested by flexion to 72 degrees with a slight decrease in range of motion after repetitive use and are not manifested by limitation of flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

3.  From May 5, 2007 to January 3, 2008, the Veteran's multiple herniated discs of the lumbar spine are manifested by intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

4.  Since January 4, 2008, (exclusive of periods of assigned total ratings for convalescence) the Veteran's multiple herniated discs of the lumbar spine are manifested by intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

5.  Prior to July 17, 2008, the Veteran's left lower extremity radiculopathy is manifested by moderate incomplete paralysis.

6.  Since July 17, 2008, the Veteran's left lower extremity radiculopathy is manifested by moderately severe incomplete paralysis.

7.  Since April 7, 2005, the Veteran's right lower extremity radiculopathy is manifested by mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  Prior to May 5, 2007,  the criteria for an initial evaluation in excess of 20 percent for multiple herniated discs of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237, 5243 (2010).

2.  From May 5, 2007 to January 3, 2008,  the criteria for the assignment of an initial evaluation of 60 percent for multiple herniated discs of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237, 5243 (2010).

3.  Since January 4, 2008, (exclusive of periods of assigned total ratings for convalescence) the criteria for the assignment of an initial evaluation of 60 percent for multiple herniated discs of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237, 5243 (2010).

4.  Prior to July 17, 2008, the criteria for the assignment of an initial rating in excess of 20 percent for left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.124a including Diagnostic Code 8520 (2010).

5.  Since July 17, 2008,  the criteria for the assignment of an initial rating of 40 percent, but not higher, for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.124a including Diagnostic Code 8520 (2010).

6.  Prior to April 7, 2005, the criteria for the assignment of an initial rating in excess of 10 percent for right lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.124a including Diagnostic Code 8520 (2010).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in a December 2008 correspondence.  This letter detailed the elements of an initial rating claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that a claimant must be informed of the rating formulae for all possible scheduler ratings for an applicable rating criteria.  The Board finds that this was accomplished in the May 2007 Statement of the Case (SOC).  Dingess also held that VA notice must include information regarding the effective date that may be assigned, and this was expressly done in the December 2008 letter.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran VA examinations in October 2005, November 2005, May 2007, July 2008, and February 2009.  The Board finds that these examinations are adequate because the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

In the February 2011 Informal Hearing Presentation the Veteran's representative asserted that there were 4 bases that a remand was warranted for new VA examinations for all issues on appeal; however, after a careful review of the Veteran's claims file the Board finds that a remand is not warranted.  The Veteran's representative first asserted that only one VA examination for the service-connected radiculopathy was conducted, which was in November 2005, and that six years was too long since a VA examination.  The Board finds that this statement to be incorrect since the Veteran was afforded VA examinations for his radiculopathy not only in November 2005 but also in May 2007, July 2008, and February 2009.  The Veteran's representative then stated that the Veteran's multiple herniated discs of the lumbar spine warrant a new VA examination since his last VA examination was almost 2 years ago.  The Board notes that the Veteran's last VA examination was in February 2009; however, a new VA examination is not warranted since there is no evidence that the Veteran's multiple herniated discs of the lumbar spine have undergone a material change in disability since the February 2009 VA examination.  VCAA does not require a VA medical examination unless the medical evidence of record is not adequate or sufficient for the appropriate legal action or unless there has been a material change in the disability.  Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).

The Veteran's representative also asserted that a remand was warranted because the February 2009 VA examination was cursory and failed to address the factors in Diagnostic Codes 5243 (Intervertebral disc syndrome), 5237 (Lumbosacral strain), 5238 (Spinal stenosis), and 5239 (Spondylolisthesis or segmental instability).  The Board finds that Diagnostic Codes 5237, 5238, and 5239 are all under the General Rating Formula for Disease and Injuries of the Spine and therefore, have the same characteristics.  In addition, the Veteran cannot be granted separate ratings under Diagnostic Codes 5237, 5238, and 5239 because it would constitute pyramiding.  Pyramiding is the evaluation of the same manifestation under different diagnoses and is to be avoided.  38 C.F.R. § 4.14.  Also, Esteban v. Brown, citing Brady v. Brown: "38 U.S.C.A. sec. 1155 implicitly contains the concept that 'the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity' and would constitute pyramiding."  Esteban v. Brown, 6 Vet. App. 259, 261 (1994), citing Brady v. Brown, 4 Vet. App. 203 (1993).  Diagnostic Code 5243 is also evaluated under the Formula for Disease and Injuries of the Spine unless it is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes; the Board finds a remand is not warranted because the medical evidence of record fails to show that the Veteran has a diagnosis of intervertebral disc syndrome that is manifested by incapacitating episodes that required doctor prescribed bed rest.   The Veteran's representative also stated that the examinations were cursory since they failed to discuss the Veteran's surgeries and failed to address the factors of DeLuca, discussed below; however, after a careful review of the VA examinations the Board finds that the examinations are adequate because the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran's representative finally stated that a remand was warranted because the extension of the temporary 100 percent disability rating by the June 2009 rating decision showed an increase in disability.  The Board finds that a remanded is not warranted because the temporary 100 percent disability rating for convalescence was extended because the Veteran underwent additional surgery on May 20, 2009; and there is no evidence that the Veteran's herniated discs of the lumbar spine increased in severity after his periods of convalescence.  

Finally, the Veteran was advised of his right to a hearing before the RO and/or before the Board, but he waived that right.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal.  

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).   Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

Herniated Discs of the Lumbar Spine

The August 2006 rating decision granted the Veteran service connection and an initial disability rating of 20 percent for multiple herniated discs of the lumbar spine effective April 7, 2005.  During the pendency of the appeal, a May 2007 rating decision granted the Veteran a higher disability rating of 40 percent effective May 5, 2007.  Then an April 2008 rating decision granted the Veteran a higher rating of 50 percent effective January 4, 2008, a temporary 100 percent disability rating based on surgical or other treatment necessitating convalescence effective February 5, 2008, and then assigned a 50 percent rating effective June 1, 2008.  The March 2009 rating decision granted the Veteran a temporary 100 percent disability rating based on surgical or other treatment necessitating convalescence effective January 13, 2009 and then a 50 percent disability rating effective May 1, 2009.   The June 2009 rating decision continued the Veteran's temporary 100 percent disability rating to July 31, 2009, and then assigned a 50 percent disability rating effective August 1, 2009.   The Veteran was granted his disability ratings under 38 C.F.R. § 4.71 Diagnostic Code 5237.

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Board notes that the General Rating Formula for Diseases and Injuries of the Spine underwent three revisions; with the newest rating criteria effective September 26, 2003.  Since the Veteran's appeal has been continuous since his initial claim for service connection on April 7, 2005, only the newest rating criteria is applicable. 

Under the current regulations, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The Diagnostic Code that is applicable to the Veteran's claim is 5237 (lumbar spine disability). 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Also, under these revisions, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  

In addition, the Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

The Board notes that Diagnostic Code 5243 provides that Intervertebral Disc Syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a.

Prior to May 5, 2007

As noted above, the August 2006 rating decision granted the Veteran service connection for multiple herniated discs of the lumbar spine with an initial disability rating of 20 percent effective April 7, 2005, and during the pendency of the appeal the May 2007 rating decision granted the Veteran a higher rating of 40 percent effective May 5, 2007. 

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against an initial rating in excess of 20 percent for multiple herniated discs of the lumbar spine.  In order for the Veteran to be granted a higher rating there needs to be evidence of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  However, at the Veteran's October 2005 VA examination the Veteran's range of motion for flexion was to 72 degrees and according to the Veteran's private physician he could flex to where his finger tips reached his knees.  

Additionally, it was noted at the Veteran's October 2005 VA examination that in addition to his range of motion for flexion of 72 degrees that on examination pain limited his range of motion by 25 percent; however, repeated flexion and extension did not cause pain, weakness, incoordination, fatigue, or change in range of motion.  It was noted that the Veteran had some pain every day but his last spell was in April 2005 when he was semi-incapacitated for four days; however, he still worked some of those days. When the Veteran had problems with his back he would take Celebrex and rest and his back became better usually in a few hours. It was noted that he could not drive long and that as a surgeon he had to lean over in surgery and when his back was hurting he could not predictably do that.   

In addition, to the VA examination the Veteran's private physician stated in October 2006 that the Veteran could flex to where his finger tips reached his knees.  It was also noted that the Veteran reported that he spent one out of every four weekends in bed because of his back.  

Therefore, the Board finds that there is no evidence that the Veteran's multiple herniated discs of the lumbar spine meets the criteria for a higher disability rating since his range of motion is to 72 degrees and is not 30 degrees or less; nor are his multiple herniated discs of the lumbar spine manifested by favorable ankylosis of the entire thoracolumbar spine.  The Board notes that it has considered the Notes following the General Rating Formula for Diseases and Injuries of the Spine which provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  As discussed below, the Veteran is in receipt for associate neurological abnormalities; however, there is no evidence of bowel or bladder impairment.   As such, a separate rating is not warranted.  

In addition, the Board notes that the Veteran's private physician stated that the Veteran spent one out of every four weekends in bed; however, the Board finds that a higher rating under Diagnostic Code 5243 for intervertebral disc syndrome is not warranted. The Board notes that a 40 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  However, there is no evidence that the Veteran has a diagnosis of intervertebral disc syndrome nor is there evidence that the Veteran was prescribed bed rest by a physician.  Therefore, a higher rating under intervertebral disc syndrome is not warranted. 

The Board notes that VA must consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of range of motion.  See DeLuca, supra.  While the Veteran's VA examination and private treatment notes revealed that he had pain there was no evidence of discomfort, fatigability, incoordination, and weakness that resulted in a higher limitation of motion.  The Board finds that the currently assigned 20 percent rating for multiple herniated discs of the lumbar spine already contemplates any pain on limitation of motion and does not warrant an additional rating under DeLuca.   

In exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the Veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  At the October 2005 VA examination he reported one semi-incapacitating episode in April 2005 and that his back disability made standing for long surgeries unpredictable; however, the Veteran still worked during his period of semi-incapacitating episodes.  The Board finds that though there is some interference with his job there is no evidence that he has marked interference with employment or frequent periods of hospitalization which would render impractical the application of the regular rating schedule; the criteria for extraschedular rating does not apply.  

In sum, the Board finds that the disability due to the Veteran's multiple herniated discs of the lumbar spine is not so severe prior to May 5, 2007, as to approach the criteria for a higher initial rating in excess of 20 percent.  The disability is not manifested by limitation of forward flexion to 30 degrees or less and there is no sign of ankylosis.  Likewise, there is no medical evidence on file showing that the Veteran has a compensable bladder condition secondary to his multiple herniated discs of the lumbar spine or doctor prescribed bed rest for a higher rating under intevertebral disc syndrome.  Therefore, an initial rating in excess of 20 percent for the multiple herniated discs of the lumbar spine prior to May 5, 2007, is not warranted.  

Since May 5, 2007

As noted above, during the pendency of the appeal the May 2007 rating decision granted the Veteran a higher rating of 40 percent for his multiple herniated discs of the lumbar spine effective May 5, 2007.  Then an April 2008 rating decision granted the Veteran a higher rating of 50 percent effective January 4, 2008.  The April 2008 rating decision also granted the Veteran a temporary 100 percent disability rating based on surgical or other treatment necessitating convalescence effective February 5, 2008, and then assigned a 50 percent rating effective June 1, 2008.  The March 2009 rating decision granted the Veteran a temporary 100 percent disability rating based on surgical or other treatment necessitating convalescence effective January 13, 2009 and then a 50 percent disability rating effective May 1, 2009.   The June 2009 rating decision continued the Veteran's temporary 100 percent disability rating to July 31, 2009, and then assigned a 50 percent disability rating effective August 1, 2009.   Therefore, the Veteran is in receipt of a 50 percent disability rating from January 4, 2008 to February 4, 2008, and June 1, 2008 to January 12, 2009, and since August 1, 2009.  

The Board finds that after a careful review of the Veteran's claims file and granting the Veteran the benefit of the doubt that an initial rating of 60 percent is warranted since May 5, 2007, exclusive of periods assigned for total ratings for convalescence.    

In order for the Veteran to be granted a higher rating there needs to be evidence that from May 5, 2007 to January 3, 2008, his multiple herniated discs of the lumbar spine were manifested by unfavorable ankylosis of the entire thoracolumbar spine; or that since January 4, 2008, his multiple herniated discs of the lumbar spine were manifested by unfavorable ankylosis of the entire spine; or that since May 5, 2007, his multiple herniated discs were manifested by a diagnosis of intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The Board notes that at the Veteran's May 2007 VA examination his range of motion for forward flexion was from 0 degrees to 30 degrees, a July 2007 private treatment note revealed that he had persistent severe low back pain, at his July 2008 and February 2009 VA examinations his range of motion for flexion was to 45 degrees, and at his September 2009 VA examination his range of motion for flexion was to 20 degrees.  The Board finds that though the Veteran's multiple herniated discs do not warrant a higher rating based on range of motion he warrants a higher rating based on his incapacitating episodes, discussed below.  Therefore, since May 5, 2007, an initial rating of 60 percent is warranted.  

At the Veteran's May 2007 VA examination it was noted that the Veteran experienced persistent pain that increased in severity over the past four years.   It was noted that he had a transforminal epidural steroid injection in March 2007 that did not alleviate his pain.  He demonstrated mild scoliosis and mild tenderness to palpation over the lower portion of the left lumbar paraspinals and buttock area.  It was noted that his range of motion for forward flexion was from 0 degrees to 30 degrees and pain was noted at the end of range of motion.  After five repetitive lumbar spine range of motion his pain slightly increased but the range of motion remained the same and there was no evidence of fatigue, weakness, or lack of endurance.  

It was documented in a July 2007 private treatment note that the Veteran had persistent, severe low back pain that was getting progressively worse.  He recently had emergency transformail epidural steroid injections at L4-5 and L5-S1 with significant but temporary relief.  It was noted that he was having difficulty performing activities of daily living, including putting on socks.  It was discussed with the Veteran that he was to need an interbody fusion at L4-5 and L5-S1 with posterior instrumentation and stabilization.  In a June 2007 statement the Veteran stated that he had three epidural injections since March 2007 as a result of pain emulating from his spinal condition.  

A June 6, 2008 private treatment note revealed that the Veteran had severe low back pain.  The Veteran's private physician primarily discussed the Veteran's lower extremity radiculopathy but did state that the Veteran would need continuous periods of bed rest and sitting time.  The Board notes that the Veteran has submitted private treatment notes from January 2008, March 2008, May 2008, April 2009, and June 2009; however, all of these treatment notes deal with the Veteran's surgery and his symptoms during his temporary 100 percent ratings based on convalescence and therefore, are not relevant to the time periods on appeal for a higher rating in excess of 50 percent. 

At the Veteran's July 2008 VA neurology examination it was noted that he had tendenerness on the L4 - L5 lumbar paravertebral muscle on the left with a slight spasm.  His range of motion for forward flexion was to 45 degrees.  It was noted that the Veteran's pain returned shortly after surgery and built back up; he was diagnosed with moderately severe back pain.  

At the Veteran's February 2009 VA examination it was noted that he had a second surgery in January 2009; it was a discectomy and doraminotomy on the left L4-L5.  The Veteran reported that his symptoms were slightly better after his second surgery but he continued to have moderate to severe lower back pain.  He reported pain anywhere from 5 out of 10 to 7 out of 10 and back muscle spasms.  He also reported numbness and hyperesthesia of the left leg.  He used Celebrex and other pain medication and he reported that sitting for a long time, standing, and walking all aggravated his pain.  On examination some tenderness was elicited on the L4-L5 lumbar paravertebral muscles on the left and his range of motion for forward flexion was to 45 degrees.  

The Veteran's range of motion decreased to 20 degrees at his September 2009 VA examination.  The Veteran experienced pain throughout his range of motion and following three repetitive ranges of motion, his pain and range of motion remained the same and there was no evidence of fatigue, weakness, or lack of endurance.  It was noted that he had surgery in May 2009: an L3-4 discectomy revision; microsurgical lumbar disc decompression at L3, L4, and L5; bilateral lateral fusion at L3-4; and instrumentation.  It was noted that prior to the May 2009 surgery the Veteran had excruciating pain and weakness in the left lower extremity and since the surgery the weakness has improved and his pain was constantly at a 3.  His pain was aggravated by activities such as sitting and walking; it was noted he fell several times after his surgery.  He denied any incontinence of the bowel and bladder.  He was independent in his activities of daily living with the exception of bending over and needing assistance getting his socks on.  He now used a cane and wore a back brace; as well as, had a home health attendant helping him most days.  An April 2009 MRI study revealed postoperative changes at L3-4; a disc hernation; and/or epidural hematoma associated with granulation tissue at the L3-L4 level.  There were also postoperative changes at L5-S1, degenerative disc disease at L4-5, and degenerative changes at L2-L3.  

The Board finds that after a careful review of the Veteran's claims file that since May 5, 2007, exclusive of the periods of a total rating for convalescence, the Veteran's multiple herniated discs of the lumbar spine warrants a 60 percent disability rating.  It was noted in July 2007 and July 2008 that the Veteran had epidural injections for his multiple herniated discs but they only provided temporary relief and in June 2008 and February 2009 it was noted that he still had severe low back pain.  In June 2008 the Veteran's physician stated that the Veteran would need continuous periods of bed rest and sitting time and in September 2009 it was noted that he could only flex to 20 degrees and had a home health aide.  The Board finds that this medical evidence along with the Veteran's statements, he is a surgeon, is sufficient to show that his multiple herniated discs are manifested by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Therefore, a higher initial rating of 60 percent since May 5, 2007, is warranted.  The Board finds that the Veteran does not warrant a higher rating of 100 percent since there is no evidence of unfavorable anklyosis of the entire spine.  In addition, there is no evidence of any bowel or bladder impairment, in September 2009 the Veteran denied any impairment; as such, a separate rating is not warranted.  
  
While the Veteran's VA examination and private treatment notes revealed that he had pain there was no evidence of discomfort, fatigability, incoordination, and weakness that resulted in a higher limitation of motion.  The Board finds that the now assigned 60 percent rating for multiple herniated discs of the lumbar spine already contemplates any pain on limitation of motion and does not warrant an additional rating under DeLuca.   

As noted above, in exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the Veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  At the May 2007 VA examination the Veteran stated that he was self-employed as an ENT physician, that he worked part time and complained of increased pain at the end of the day; however, he did not use a back brace or assistive devices.  In a June 2007 statement, the Veteran stated that he was employed as surgeon in private practice and because of his difficulty standing he reduced his work time which reduced his malpractice coverage.  At the May February 2009 VA examination it was noted that the Veteran was unemployed.  At the Veteran's September 2009 VA examination it was noted that since the Veteran's May 2009 surgery he was only doing a part-time job at a nursing home at two times a month for two hours.  The Board finds that though the Veteran reduced the hours of his employment and was currently doing minimal employment there is no evidence that the regular rating schedule has been rendered impractical therefore, an extraschedular rating does not apply.  

In sum, the Board finds that by granting the Veteran the benefit of the doubt he warrant an initial rating of 60 percent for multiple herniated discs since May 5, 2007.  The Board finds that the Veteran warrants a 60 percent disability rating since his multiple herniated discs are manifested by doctor prescribed bed rest having a total duration of at least 6 weeks during the past 12 months.   The Board finds that there is no evidence that the Veteran's multiple herniated discs is manifested by unfavorable anklyosis of the entire spine.   Likewise, there is no medical evidence on file showing that the Veteran has a compensable bladder condition secondary to his multiple herniated discs of the lumbar spine.  Therefore, an initial rating of 60 percent for the multiple herniated discs of the lumbar spine is warranted since May 5, 2007.  

Radiculopathy of the Lower Extremities

The August 2006 rating decision granted the Veteran service connection for radiculopathy of the left lower extremity with an initial 20 percent disability rating effective April 7, 2005, and radiculopathy of the right lower extremity with an initial 10 percent disability rating effective April 7, 2005.  The Board notes that the Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  The Veteran's disability ratings were granted under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; moderately severe incomplete paralysis is rated as 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated as 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

In May 2005 the Veteran's private physician diagnosed him with lumbar radiculopathy.  It was noted that pain radiated to the left lower extremity greater than the right lower extremity.  It was stated that his radiculopathy was a chronic condition with toe discomfort.  He was found to have muscle strength 5/5 and straight leg raising test was significantly positive on the left at 20 degrees and on the right at 30 degrees.  

At the October 2005 VA examination the Veteran reported normal sensation to light touch in all toes and lower legs but some paresthesias on the left foot near his small toes.  He was diagnosed with sciatica on the left.  At the Veteran's November 2005 VA examination he reported shooting pain from the low back to the right great toes and numbness of the right great toe off and on.  He reported back pain with radicular symptomatology most confined to the left lower extremity since his in-service injury in 1981.  On examination he had mild atrophy on the left thigh and quadriceps muscles.  He had decreased pinprick and light touch sensation mildly on the left lower extremity in L4-L5 distribution.  It was noted that the Veteran might have slight weakness and numbness of the left lower extremity. 

In October 2006 the Veteran's private physician stated that the Veteran has chronic pain in his left lower extremity, as well as, numbness; it was usually worse at the end of the day and at the end of the week.  It was noted that he spent approximately one out of every four weekends in bed because of pain in his left lower extremity.  He opined that the Veteran was permanently and significantly disabled relative to his lumbar spine with a marked amount of disc disease at L4-5 and chronic left lumbar radiculopathy.  

At the Veteran's May 2007 VA examination he reported persistent pain in the left lower extremity and that it predominantly involved the medical aspect of the thigh and leg and at times involved the lateral aspect of the leg and toes.  He reported subjective weakness in the left quadriceps and a tingling and numbness sensation in the toes.  He reported no pain in the right lower extremity.  Sensation was impaired to light touch over the medical and lateral aspect of the left thigh, lateral aspect of the left leg, and dorsal aspect of the left leg.  He was diagnosed with left L4-L5 lumbar radiculopathy.  

In January 2008 the Veteran's private physician stated that the Veteran had pain that persisted from his back down to his left lower extremity and had a marked to severe amount of pain and a marked disability.  It was noted that as of December 20, 2007, the Veteran had an exacerbation in the amount of pain and of the type of pain; by x-ray study it was found to be a herniated disc and there was a need for operation intervention.  It was noted that subjectively the Veteran had continued pain radiating down the left lower extremity and that it was mildly improved relative to his pre-epidural steroid injection on the left side.  Physical examination showed a decrease in sensation on the SI dermatome on the left relative to the right and unequivocal mild definite weakness of the plantar flexion on the left side relative to the right.  

It was stated in a May 2008 letter by the Veteran's private orthopedist that the Veteran had weakness radiation to the left lower extremity and that he tripped three days prior because he had foot drop on the left.  He presented with complaints of increase pain, numbness, and tingling to the left lower extremity with a burning sensation and weakness.  There was muscle atrophy of the left thigh and a mixture of increased and decreased sensation.  The Veteran's physician opined that the Veteran had postoperative radiculopathy with paralysis or paresis of the extensor hallux longus and a left foot drop. 

At the Veteran's July 2008 VA examination it was noted that the Veteran had radicular symptoms mostly confined to the lower left extremity but sometimes on the right lower extremity; the Veteran even stated that it was mostly the left lower extremity.  The pain was described as a sharp and shooting pain that went down to the left buttock, left posterolateral thigh to the left anterolateral leg to the foot.  He reported that his activities of daily living were difficult because of his recurrent lumbar radiculopathy.  On examination the Veteran had decreased pinprick and light touch sensation that was moderate on the left lower extremity.  He was diagnosed with moderately severe left lumbar radiculopathy.  

It was noted at the Veteran's February 2009 VA examination that he sometimes had right lower extremity radiculopathy but the left lumber radiculopathy was the most prominent symptom at this time.  The Veteran reported that since the January 2009 surgery he mostly had left lumbar radiculopathy symptoms and numbness and hyperesthesia that increased after that surgery.   He had areas of hypoesthesia and hyperesthesia on the left leg mostly in the L4-L5 dermatome distribution.  The VA examiner diagnosed the Veteran with left lumbar radiculopathy and stated that mostly symptoms of the left lumbar radiculopathy of the L4-L5 type of left leg and docal dermatomal sensory loss in the L4-L5 distribution on the left leg and foot.  It was stated that the Veteran's peripheral neuropathy was on the left leg and that he currently had no peripheral neuropathy on his right side.  It was noted that the Veteran's symptoms were moderate to severe at this point. 

In April 2009 the Veteran underwent a private neurological evaluation and the Veteran reported an increase in tingling numbness in his feet that he had prior to his May 2008 surgery.  The Veteran's physician stated that of interest was that the pain that was similar to his L3-L4 decompression, which improved but was now returning.   The Veteran was then reexamined in June 2009.  It was noted that since the April 2009 consult the Veteran underwent an excision of the herniated disc at L3-L4 with revision and microsurgical lumbar decompression at L4-L5 and bilateral lateral fusion at L3-L4.  The Veteran did well for two weeks after the surgery but then started to get cramps in his quadriceps and tibilias anterior while walking too much.  His left leg started to have burning into the bottom of his feet and his little toes and some crampy pain in the quadriceps and lateral calf.  

At the Veteran's September 2009 VA examination he reported that prior to his May 2009 surgery he had excruciating pain in the left lower extremity along with weakness and since the surgery the weakness improved but he had constant pain in the left lower extremity.  He reported occasional numbness and tingling sensation in his right foot.  On examination sensation was grossly intact to light touch on the lateral aspect of the left thigh and leg as well as the entire left foot.  He was diagnosed with left lumbar radiculopathy. 


A.  Radiculopathy of the Left Lower Extremity

The August 2006 rating decision granted the Veteran service connection for radiculopathy of the left lower extremity with an initial 20 percent disability rating effective April 7, 2005.  The Veteran was granted a 20 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for moderate incomplete paralysis.  After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a higher initial rating in excess of 20 percent prior to July 17, 2008; however, the Board finds that the Veteran's radiculopathy of the left lower extremity warrants a 40 percent disability rating effective July 17, 2008, the date of the Veteran's VA examination that shows an increase in disability. 

Prior to July 17, 2008

In order for the Veteran to warrant a higher rating in excess of 20 percent for his radiculopathy of the left lower extremity there needs to be evidence of moderately severe incomplete paralysis; however, the Board finds that prior to July 17, 2008, there is no evidence of moderately severe incomplete paralysis. 

A careful review of the Veteran's claims file reveals that prior to July 17, 2008, the Veteran's radiculopathy of the left lower extremity is described as mild or moderate.  At the Veteran's November 2005 VA examination it was noted that he had mild atrophy, mild pinprick and light touch sensation, and slight weakness.  In October 2005 he had some parathesias on the left hear his small toes.  In October 2006 his pain was described as chronic and it was noted that the Veteran spent out of every four weekends in bed because of his multiple herniated discs and his radiculopathy.  At the May 2007 VA examination it was noted that he had mild muscular atrophy of the left thigh.  While in January 2008 he had marked to severe amount of disability it was also noted that he had mild improvement after steroid injections and that he had mild definite weakness.  Therefore, the Board finds that there is no evidence that the Veteran's radiculopathy is manifested by moderate severe incomplete paralysis.  

As noted above, in exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the Veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  As noted above, the Veteran worked as an ENT surgeon and progressively had problems doing surgery because of his back.  While the Board finds that the Veteran is currently doing minimal employment there is no evidence that the regular rating schedule has been rendered impractical and therefore, an extraschedulr rating does not apply.  

In sum, the Board finds that there is no evidence that the Veteran's radiculopathy of the left lower extremity is manifested by moderately severe incomplete paralysis.  Therefore, prior to July 17, 2008, an initial rating in excess of 20 percent for radiculopathy of the left lower extremity is not warranted. 


Since July 17, 2008

The Board finds that the Veteran's radiculopathy of the left lower extremity warrants a higher initial rating of 40 percent effective July 17, 2008, the date of the Veteran's VA examination.  It was stated specifically at the July 2008 VA examination that his radiculopathy was moderately severe and this was reiterated at the February 2009 VA examination.  However, there is no evidence of severe incomplete paralysis, with marked muscular atrophy to warrant a higher rating of 60 percent.  

At the Veteran's July 2008 VA examination the Veteran stated that his radicular symptoms were mostly confined to the left lower extremity and described the pain as a sharp shooting pain; in addition, it made his activities of daily living increasingly difficult.  His sensation to light touch was moderate and he was diagnosed with moderately severe left lumbar radiculopathy.  At the February 2009 VA examination this diagnosis was reiterated.  The April 2009 private neurological evaluation stated that the Veteran began to have cramps and pain in the bottom of his feet, quadriceps, and calf.  At the September 2009 VA examination it was noted that the Veteran's pain was no longer excruciating but he did still have constant pain in the left lower extremity.  Therefore, the Board finds that there is evidence to warrant a higher rating of 40 percent; however, while the evidence does demonstrate moderately severe radiculopathy there is no evidence of severe incomplete paralysis with marked muscular atrophy to warrant a higher rating of 60 percent. 

As noted above, in exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the Veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  As noted above, the Veteran significantly reduced his number of hours working as a surgeon because of his multiple herniated discs in the lumbar spine and because of his radiculopathy; however, there is no evidence that because of his radiculopathy of the left lower extremity the regular rating schedule has been rendered impractical and therefore, an extraschedulr rating does not apply.  

In sum, the Board finds that since July 17, 2008, the Veteran's radiculopathy of the left lower extremity has been manifested by and diagnosed as moderately severe left lumbar radiculopathy; however, there is no evidence of severe incomplete paralysis with marked muscular atrophy.  Therefore, since July 17, 2008, the Veteran's radiculopathy of the left lower extremity warrants a higher initial rating of 40 percent, but not higher. 


B.  Radiculopathy of the Right Lower Extremity

The August 2006 rating decision granted the Veteran service connection with an initial 10 percent disability rating for radiculopathy of the right lower extremity effective April 7, 2005.  The Veteran was granted a 10 percent disability rating because his radiculopathy of the right lower extremity was manifested by mild incomplete paralysis.  In order for the Veteran to warrant a higher initial rating his radiculopathy of the right lower extremity must be manifested by moderate incomplete paralysis; however, the Board finds that the preponderance of the evidence is against a higher initial rating. 

Throughout the Veteran's medical records, both his VA examinations and his private treatment notes, the Veteran has stated that if there was any radiculopathy to the lower extremities it was mostly on the left side.  In May 2005 the Veteran stated that the pain radiated to the left greater than the right and in November 2005 he stated that he had numbness of the right great toe but the radiculopathy was mostly confined to the left lower extremity; this was also reiterated in July 2008 when the Veteran stated that it was sometimes on the right side but was most confined to the left lower extremity.  In May 2007 the Veteran had no pain in the left lower extremity and in February 2009 the Veteran stated that he sometimes had right lower extremity radiculopathy; however, he was diagnosed with no current peripheral neuropathy on the right side.  Finally, in September 2009 it was stated that the Veteran's right lower extremity occasionally had numbness and tingling but the VA examiner only diagnosed the Veteran with left lower extremity radiculopathy.  

The Board finds that the evidence of record demonstrates that when the Veteran did report any symptoms of right lower extremity raidculopathy it was reported as not constant and more often than not the Veteran described his radiculopathy as being confined to the left lower extremity.  Therefore, the Board finds that there is no evidence that the Veteran's radiculopathy of the right lower extremity is manifested by moderate incomplete paralysis since April 7, 2005. 

As noted above, in exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the Veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  However, the Board finds that the Veteran's radiculopathy of the right lower extremity is slight and that there is no evidence that the regular rating schedule has been rendered impractical an extraschedular rating does not apply.  

In sum, the Board finds that since April 7, 2005, the Veteran has reported his radiculopathy is greater on the left lower extremity then on the right lower extremity and that it was not constant.  Therefore, an initial rating in excess of 10 percent for radiculopathy of the right lower extremity is not warranted. 












ORDER

Prior to May 5, 2007, an initial rating in excess of 20 percent for multiple herniated discs of the lumbar spine is denied.

From May 5, 2007 to January 3, 2008, an initial rating of 60 percent for multiple herniated discs of the lumbar spine is granted, subject to the regulations governing the payment of VA monetary benefits.  

Since January 4, 2008, (exclusive of periods of assigned total ratings for convalescence) an initial rating of 60 percent for multiple herniated discs of the lumbar spine is granted, subject to the regulations governing the payment of VA monetary benefits.  

Prior to July 17, 2008, an initial rating in excess of 20 percent for left lower extremity radiculopathy is denied.

Since July 17, 2008, an initial rating of 40 percent for left lower extremity radiculopathy is granted, subject to the regulations governing the payment of VA monetary benefits.  

Since April 7, 2005, an initial rating in excess of 10 percent for the right lower extremity radiculopathy is denied. 
  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


